       Case 1:20-cv-01019-NONE-SAB Document 27 Filed 07/20/21 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ARMANDO HERNANDEZ,                              )   Case No.: 1:20-cv-01019-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING DEFENDANTS’ REQUEST
13          v.                                           TO OPT OUT OF SETTLEMENT CONFERENCE,
                                                     )   LIFTING STAY OF CASE, AND DIRECTING
14                                                   )   CLERK OF COURT TO ISSUE THE DISCOVERY
     IFEOMA OGBOEHI, et al.,
                                                     )   AND SCHEDULING ORDER
15                                                   )
                    Defendants.                      )   (ECF Nos. 25, 26)
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Armando Hernandez is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           On July 7, 2021, the Court set this case for post-screening settlement conference on September
21   21, 2021, at 1:30 p.m. before Magistrate Judge Barbara A. McAuliffe and stayed the case for 80 days.
22   (ECF No. 26.) That order provided Defendants the opportunity to request opting out of the ADR
23   Project based on a good faith belief that a settlement conference would be a waste of resources. (Id.)
24   Defendants now request to opt out and vacate the settlement conference and stay. (ECF No. 26.) Good
25   cause having been presented, the Court will grant Defendants’ request.
26   ///
27   ///
28   ///
                                                         1
      Case 1:20-cv-01019-NONE-SAB Document 27 Filed 07/20/21 Page 2 of 2



1             Accordingly, IT IS HEREBY ORDERED that:

2             1.      Defendants’ request to opt out and vacate the settlement conference is granted;

3             2.      The stay of this action, commencing July 7, 2021, is LIFTED.

4             3.      The September 21, 2021, settlement conference before Magistrate Judge Barbara A.

5                     McAuliffe is VACATED; and

6             4.      The Clerk of Court shall issue the discovery and scheduling order.

7
8    IT IS SO ORDERED.

9    Dated:        July 20, 2021
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
